Mb. Justice Wole
delivered the opinion of the court.
A deed was executed between Don Aurelio Acosta and others on the one side and Don Juan Ortiz on the other and presented for record to the Registrar of Property of San Hermán. The deed purported to be an increase and novation of a mortgage executed on July 27, 1907. The registrar refused to record it because it failed to describe the property affected, and because being a novation, the deed could not be recorded and permit the deed previously recorded to remain uncanceled.
*685The registrar is clearly right about the failure of the deed now presented to describe the property. There is, it is true,, a reference to a previous deed, and the property is therein described, but the former deed is not made a part of the one-now under consideration and no reference is made to record of the earlier deed. The description of property should, moreover, be specific, as required by sections 9, 21, 30 and 146-of the Mortgage Law.
As the deed presented will have to be reformed, it is unnecessary to consider further the question of its nature.
The note of the registrar must be affirmed in so far as it rejects the deed for being void.

Affirmed.

Chief Justice Hernández and Justices MacLeary and del Toro concurred.
Mr. Justice Figueras did not take part in the decision of' this ease.